Citation Nr: 0322479	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  99-25 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for chronic myelogenous 
leukemia.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Glenn A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from January 1973 to 
December 1975 and also had subsequent periods of reserve 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an January 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 1999, 
a statement of the case was issued in November 1999 , and a 
substantive appeal was received in November 1999.  The 
veteran testified at a personal hearing at the RO in January 
2000.  


REMAND

In April 2002, the Board undertook additional development of 
the evidence pursuant to 38 C.F.R. § 19.9(a)(2) (2002), and a 
report of a VA examination and VA clinical records have been 
obtained as a result and are of record.  However, this 
regulation was recently invalidated by the United States 
Court of Appeals for the Federal Circuit.  Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  One reason for the Federal Circuit's 
ruling appears to be that the regulation in question allowed 
the Board to consider additional evidence without having to 
remand the case to the RO for initial consideration which was 
contrary to the appellate scheme set forth in 38 U.S.C.A. 
§ 7104(a) (West 2002).  In view of the Federal Circuit's 
holding, the Board must now return the case to the RO so that 
it may review the additional evidence as a preliminary 
matter.  

The record reveals that the veteran served for years with the 
Naval Reserve; the exact dates of service are unclear, but he 
was discharged from the Naval Reserve in August 1990.  A 
period of active duty for training from November 1978 to 
April 1979 has been verified, but he claims other periods of 
active duty training up until August 1990.  Under the 
circumstances of this case, appropriate action must be taken 
to verify the claimed service. 

Accordingly, the case is hereby REMANDED for the following 
actions: 

1.  The RO should contact the US Naval 
and Marine Corps Reserve Center, 
Personnel Records, (NMPC-3); Navy 
Department, Washington, D.C., 20370-5300; 
Attention: Medical Records/Personnel 
Records and request verification of all 
periods of the veteran's active duty for 
training service including a claimed 
period of active duty for training from 
November 1977 to August 1990.  

2.  After undertaking any additional 
development which the RO may deem 
necessary, the RO should review the 
expanded record to include the report of 
VA examination and VA clinical records 
obtained by the Board and determine if 
the benefit sought can be granted.  If 
the claim remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The purpose of this remand is to comply with the judicial 
holding in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



